Citation Nr: 1642047	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-09 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2012 and February 2014 from the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, and the Regional Office (RO) in Winston-Salem, North Carolina.

The record shows that the Veteran was previously represented by the North Carolina Division of Veterans Affairs.  The Veteran subsequently revoked this veterans service organization's representation in October 2011.  In September 2015, he appointed attorney Carol J. Ponton as his representative.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The record reflects that the Veteran submitted a September 2016 private psychological evaluation after the February 2014 statement of the case.  However, the Veteran submitted a waiver of the consideration of this additional evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In this case, the record reflects that there are relevant and outstanding VA treatment records.  In a September 2016 private evaluation, Dr. M. stated that VA treatment records from August and September of 2014 contained findings regarding the Veteran's psychological symptoms.  However, these VA treatment records are not associated with the record.  Once VA is aware of the existence of relevant records, it must make such efforts as are necessary to obtain them, and may abandon such efforts only upon concluding that the records do not exist, or further efforts to obtain them would otherwise be futile.  See 38 C.F.R. § 3.159.  Furthermore, complete VA treatment records are in the constructive possession of VA adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, all relevant and outstanding VA treatment records must be obtained on remand.

In addition, the Veteran was last provided with a VA examination to evaluate his PTSD with depressive disorder in June 2012.  Since that time, the Veteran submitted a private psychological evaluation conducted by Dr. M. in September 2016.  Dr. M. stated that an August 2014 VA treatment record showed that the Veteran had worsened in terms of his psychological symptoms.  In light of the remand, the Board finds that an updated VA examination that assesses the current severity and manifestations of the Veteran's PTSD with depressive disorder NOS, and includes findings responsive to the applicable rating criteria, should be obtained.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board also notes that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's initial increased rating claim for PTSD with depressive disorder NOS being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, consideration of entitlement to a TDIU must be deferred pending adjudication of the Veteran's claim for an increased evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD with depressive disorder NOS.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Durham VA Medical Center.

2.  After completing the development in paragraph 1, the Veteran should be afforded a VA examination regarding current severity and manifestations of his PTSD with depressive disorder NOS. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD with depressive disorder NOS.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

